331 S.W.3d 359 (2011)
Linda BOSWELL, Respondent,
v.
DON HENEFER JEWELERS INC., Appellant, and
Division of Employment Security, Respondent.
No. ED 95084.
Missouri Court of Appeals, Eastern District, Division Two.
February 15, 2011.
*360 Carl F. Kohnen, Florissant, MO, for Appellant.
Bart A. Matanic, Jefferson City, MO, William G. Buchholz II, Clayton, MO, for Respondent.
GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Don Henefer Jewelers Inc. (hereinafter, "Employer") appeals from the decision of the Labor and Industrial Relations Commission (hereinafter, "the Commission") awarding Linda Boswell (hereinafter, "Claimant") unemployment benefits. Employer raises two points on appeal. First, Employer argues the Commission erred in awarding Claimant benefits because the evidence supported a finding Claimant left work voluntarily and without good cause attributable to her work when she walked off of the job without permission and failed to return to work the next day when instructed to do so. Alternatively, Employer argues the evidence supported a finding Claimant was discharged for misconduct connected with her work because she violated several of Employer's rules.
We have reviewed the briefs of the parties and the record on appeal. No error of law appears. We find the Commission's decision is supported by competent and substantial evidence and is not against the overwhelming weight of the evidence. Shields v. Proctor & Gamble Paper Products Co., 164 S.W.3d 540, 543 (Mo.App. E.D.2005). An opinion reciting the detailed facts and restating principles of law would have no precedential value. We have, however, provided a memorandum opinion, only for the use of the parties, setting forth the reasons for the order affirming the Commission's decision pursuant to Rule 84.16(b).